Citation Nr: 0318033	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-41 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a heart disorder as a 
residual of burns and a skin graft of the left leg with 
below-the-knee amputation at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1954.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1997, of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In April 1998, the Board remanded the issue of compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of burns and a skin graft of the left leg with 
below-the-knee amputation at a VA medical facility to the RO 
for further development of the evidence and for due process 
development.  By rating action of April 1999, the RO granted 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of burns and a skin graft of 
the left leg with below-the-knee amputation at a VA medical 
facility, and deferred consideration of the claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a heart disorder as a residual 
thereof.  By rating action of April 2000, the RO denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a heart disorder as a residual of 
burns and a skin graft of the left leg with below-the-knee 
amputation at a VA medical facility.  

In August 2000, the Board remanded the issue of compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a heart disorder as a residual of burns and a skin graft of 
the left leg with below-the-knee amputation at a VA medical 
facility, for further development of the evidence and for due 
process development.  


FINDINGS OF FACT

1.  The veteran's claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of burns 
and a skin graft of the left leg with below-the-knee 
amputation at a VA medical facility was received in December 
1990.

2.  The veteran's left below-the-knee amputation is not the 
causative factor for his development of hypertension; 
psychological factors related to this amputation are not a 
major contributing causative factor for development of 
coronary artery disease; a current heart condition is not 
secondary to the left below-the-knee amputation; and the left 
below-the-knee amputation did not aggravate the veteran's 
heart disorder.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a heart disorder as a 
residual of burns and a skin graft of the left leg with 
below-the-knee amputation at a VA medical facility have not 
been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Following the RO's determinations 
of the veteran's claims, VA issued regulations implementing 
the Veterans Claims Assistance Act.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a heart disorder as 
a residual of burns and a skin graft of the left leg with 
below-the-knee amputation at a VA medical facility has been 
accomplished.

In the February and April 1991 rating actions, the May 1991 
statement of the case , the July 1993 letter from the RO, the 
August 1995 supplemental statement of the case, the June 1999 
letter from the RO, the April 2000 rating action and 
supplemental statement of the case, the August 2000 Board 
remand, the October 2002 letter from the RO, and the March 
2003 supplemental statement of the case, the veteran and his 
representative were notified of the law and regulations 
governing entitlement to the benefit on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that he has received sufficient notice of the 
information and evidence needed to support his claim, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in the 
aforementioned documents, particularly the October 2002 RO 
letter, the veteran was informed of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the October 2002 RO letter specifically informed 
the appellant of the VCAA and its requirements, and notified 
him that he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  

Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made comprehensive efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  The RO has obtained extensive VA 
inpatient and outpatient medical records through March 2003, 
all of which has been associated with the claims file.  The 
veteran testified at an RO hearing in October 1991, and he 
was afforded comprehensive VA examinations in June 1999 and 
January 2003.  Significantly, neither the veteran nor his 
representative have identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a heart disorder as a 
residual of burns and a skin graft of the left leg with 
below-the-knee amputation at a VA medical facility at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.

The veteran contends that medical treatment by VA, which 
ultimately resulted in below-the-knee amputation of the left 
leg, caused him to develop a heart disorder.  As noted above, 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a left leg disorder resulting in below-the-knee 
amputation has been granted. 

During the pendency of this appeal, the U.S. Congress amended 
38 U.S.C.A. § 1151 to preclude compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  However, the amendment only applies 
to claims filed on or after October 1, 1997.  See Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (September 26, 1996); 
VAOPGCPREC 40-97 (December 31, 1997).  

Under the applicable criteria in effect for claims filed 
prior to October 1997, such as in this case, 38 U.S.C.A. 
§ 1151 provides that where a veteran suffers an injury, or an 
aggravation of an injury, as the result of hospitalization or 
medical or surgical treatment awarded under any of the laws 
administered by the VA, or as a result of submitting to an 
examination, that is not the result of his own willful 
misconduct, and such injury or aggravation results in 
additional disability to him, disability compensation shall 
be awarded in the same manner as if such disability or 
aggravation were service-connected and compensation will be 
payable for such additional disability.  See also 38 C.F.R. 
§ 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).


Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

In this case, the medical evidence on the VA cardiovascular 
examination conducted in June 1999, shows that the veteran 
has a heart disability, characterized as coronary artery 
disease and hypertension.  In the June 1999 examination 
report, the examiner opined that, although stress from the 
veteran's amputation may have been some factor in the control 
of his hypertension and frequency of chest pains, it was more 
likely than not that the amputation was not the causative 
factor for his development of hypertension.  He also opined 
that, although the amputation was not the major causative 
factor for the development of coronary artery disease, it was 
as least as likely as not that psychological factors related 
to having had this amputation were a contributing causative 
factor for his development of coronary artery disease.  In a 
December 1999 addendum to the examination report, the 
examiner reported that it was impossible to state the degree 
of the contributing causative psychological factor, but 
opined that it would not be a major one.  

After examination in January 2003, the assessments were 
hypertension, coronary artery disease, and status post left 
below-the-knee amputation.  The examiner opined that the 
veteran's current heart condition was not secondary to his 
left below-the-knee amputation, noting that his heart 
problems began in 1984/85 and his amputation occurred in 
1987.  Moreover, the examiner reported that the veteran had 
longstanding hypertension and a 52-pack smoking history, 
which the examiner opined were more likely than not to be 
related to his current heart condition.  In a February 2003 
addendum to the examination report, the physician opined that 
the veteran's left below-the-knee amputation did not 
aggravate his heart disorder for the same stated reasons.

The medical evidence of record demonstrates that the 
veteran's left below-the-knee amputation was not the 
causative factor for his development of hypertension; that 
psychological factors related to having had this amputation 
were not a major contributing causative factor for his 
development of coronary artery disease; that his current 
heart condition was not secondary to his left below-the-knee 
amputation; and that his left below-the-knee amputation did 
not aggravate his heart disorder, there is no basis upon 
which to award compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a heart disorder as a 
residual of burns and a skin graft of the left leg with 
below-the-knee amputation at a VA medical facility.  

The veteran has not submitted nor alluded to the existence of 
any contrary medical evidence that would support his 
assertions.  As a layman, he is not competent to offer a 
medical opinion as to medical causation.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that there is a causal 
connection is required for favorable action.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998). 

Accordingly, the claim on appeal must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
present appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).    


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a heart disorder as a residual of 
burns and a skin graft of the left leg with below-the-knee 
amputation at a VA medical facility are denied.


	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

